ALLOWANCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arun Shome on September 9, 2022.
The application has been amended as follows: 

IN THE CLAIMS:
Cancel claims 1-9.

Reasons for Allowance

    PNG
    media_image1.png
    60
    126
    media_image1.png
    Greyscale
Claims 11-19 are allowed.  The prior art does not teach or suggest a bond coat for bonding a ceramic coating to a metallic substrate, the bond coat having a thresholded summit area, Ssth, of 11% or more, wherein the thresholded summit area, Ssth, is given by: 

where A is the total surface area sampled, n is the number of thermo-mechanically dominant summits present in the area sampled and Ssi is the area of an individual thresholded summit. Further there is insufficient motivation such that one of ordinary skill in the art would have found it obvious to modify known bond coats in order to obtain a bond coat having surface which conforms to the claimed threshold summit area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/Adam Krupicka/Primary Examiner, Art Unit 1784